MURNAGHAN, Circuit Judge,
dissenting in part:
I respectfully dissent in part. I disagree with Part II of the majority’s opinion, which holds that section 504 of the Rehabilitation Act of 1973, 29 U.S.C.A. § 794 (West Supp. 1997), and Title II of the Americans with Disabilities Act (the “ADA”), 42 U.S.C.A. §§ 12131-12165 (West 1995 & Supp.1997), do not apply to state prisons. Both statutes explicitly state in unambiguous terms that they apply to all of the operations of every state government agency, department, and instrumentality. State correctional departments and prisons unquestionably fall within that statutory language. Accordingly, I would reverse the district court’s grant of summary judgment to the Appellees on the Rehabilitation Act and ADA claims.
I.
The district court granted summary judgment to the Appellees on the Rehabilitation Act and ADA claims on two grounds. First, the court relied on dicta in Torcasio v. Murray, 57 F.3d 1340 (4th Cir.1995), cert. denied, - U.S. -, 116 S.Ct. 772, 133 L.Ed.2d 724 (1996), and held that the Rehabilitation Act and the ADA do not apply to state prisons. Second, the court held that even if the statutes do apply to state prisons, qualified immunity would bar the Appellants’ claim for monetary damages. I would reverse the district court on both grounds. I address each argument in turn below.
A.
As the district court and the majority opinion correctly note, we have not previously *613decided whether the Rehabilitation Act and the ADA apply to state prisons. Although Torcasio involved similar Rehabilitation Act and ADA claims by a state prisoner, we ruled in favor of the prison officials only on the grounds of qualified immunity. We held that qualified immunity barred the prisoner’s claims because it was not clearly established at the time of the alleged violations that the ADA and the Rehabilitation Act applied to state prisons. See Torcasio, 57 F.3d at 1343-52. We did not address the question at issue in the instant case, namely, whether the Rehabilitation Act and the ADA do apply to state prisons. That question presents an issue of first impression in the Fourth Circuit.
In order to answer that question, we must begin by examining the language of the statutes themselves. See Estate of Cowart v. Nicklos Drilling Co., 505 U.S. 469, 475, 112 S.Ct. 2589, 2594, 120 L.Ed.2d 379 (1992). When Congress uses unambiguous terms, we may not inquire beyond the statutory language. Id. The Supreme Court has .held:
[I]n interpreting a statute a court should always turn first to one, cardinal canon before all others. We have stated time and again that courts must presume that a legislature says in a statute what it means and means in a statute what it says there. When the words of a statute are unambiguous, then, this first canon is also the last: “judicial inquiry is complete.”
Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253-54, 112 S.Ct. 1146, 1149, 117 L.Ed.2d 391 (1992) (citations omitted).
The plain language of the Rehabilitation Act and the ADA unambiguously provides that both statutes apply to all of the operations of every state government agency, department, and instrumentality. Specifically, section 504 of the Rehabilitation Act provides that “[n]o otherwise qualified individual with a disability ... shall, solely by reason of her or his disability, be excluded from the participation in, be denied the benefits of, or be subjected to discrimination under any program or activity receiving Federal financial assistance.” 29 U.S.C.A. § 794(a) (emphasis added). The statute defines “program or activity” as “all of the operations of ... a department, agency, special purpose district, or other instrumentality of a State or of a local government ... any part of which is extended Federal financial assistance.” Id. § 794(b)(1)(A) (emphasis added). A state correctional department such as the Maryland Department of Public Safety and Correctional Services (“MDPSCS”) clearly constitutes a “department” or “agency” of a state, and a state prison such as the Roxbury Correctional Institution (“RCI”) clearly falls within the “operations” of the MDPSCS. Section 504 clearly states that it applies to “any” such state entity, and thus the plain language of the statute does not suggest any exception for state prisons.
Title II of the ADA extends the prohibition against discrimination on the basis of disability to all services, programs, and- activities that a “public entity” provides, regardless of whether the entity receives federal financial assistance. Specifically, Title II provides that “no qualified individual with a disability shall, by reason of such disability, be excluded from participation in or be denied the benefits of the services, programs, or activities of a public entity, or be subjected to discrimination by any such entity." 42 U.S.C.A. § 12132 (emphasis added). The statute defines “public entity” as “any State or local government” and “any department, agency, special purpose district, or other instrumentality of a State or States or local government.” Id. § 12131(1)(A),(B) (emphasis added). Again, state correctional departments and state prisons clearly constitute departments or instrumentalities of a state, and Title II’s broad language does not suggest any exception for state prisons.
In accordance with the plain language of the statutes, the vast majority of courts that have addressed the issue have held that section 504 of the Rehabilitation Act and Title II of the ADA do apply to state prisons. See Yeskey v. Pennsylvania Dep’t of Corrections, 118 F.3d 168, 170-74 (3d Cir.1997) (holding that section 504 of the Rehabilitation Act and Title II of the ADA apply to state prisons); Crawford v. Indiana Dep’t of Corrections, 115 F.3d 481, 483-87 (7th Cir.1997) (same); Duffy v. Riveland, 98 F.3d 447, 453-55 (9th Cir.1996) (same); Lue v. Moore, 43 F.3d *6141203, 1205 (8th Cir.1994) (holding that section 504 of the Rehabilitation Act applies to state prisons); Gates v. Rowland, 39 F.3d 1439, 1446 (9th Cir.1994) (same); Harris v. Thigpen, 941 F.2d 1495, 1522 n. 41 (11th Cir.1991) (same); Bonner v. Lewis, 857 F.2d 559, 561-62 (9th Cir.1988) (same). Only one court of appeals has held that the Rehabilitation Act and the ADA do not apply to state prisons. See White v. Colorado, 82 F.3d 364, 367 (10th Cir.1996) (holding that section 504 of the Rehabilitation Act and Title II of the ADA do not apply to employment discrimination claims brought by state prison inmates).
Although the majority opinion in the instant case concedes that the statutory language is broad and inclusive and that the legislative histories of the Rehabilitation Act and the ADA do not forbid application to state prisons, it argues that the statutes do not apply to state prisons because the statutes do not clearly and explicitly state that they apply to state prisons. I agree with the majority that Congress must speak clearly in the statutory text when it intends to alter the traditional balance between the states and the federal government. See Gregory v. Ashcroft, 501 U.S. 452, 460-61, 111 S.Ct. 2395, 2400-01, 115 L.Ed.2d 410 (1991). I also agree with the majority that the operation of state prisons is an area traditionally reserved to the states. See Preiser v. Rodriguez, 411 U.S. 475, 491-92, 93 S.Ct. 1827, 1837-38, 36 L.Ed.2d 439 (1973). However, the Supreme Court has made it plain that courts should apply the so-called “clear statement rule” as a canon of statutory construction only when the statutory text is ambiguous and furnishes little guidance as to whether Congress intended to subject state agencies to potential liability. See Gregory, 501 U.S. at 470, 111 S.Ct. at 2406 (describing the clear statement rule as “a rule of statutory construction to be applied where statutory intent is ambiguous”); EEOC v. Wyoming, 460 U.S. 226, 244 n. 18, 103 S.Ct. 1054, 1064 n. 18, 75 L.Ed.2d 18 (1983) (holding that the clear statement rule is “a tool with which to divine the meaning of otherwise ambiguous statutory intent”). The Court has held that the clear statement rule simply does not apply when the statutory text is clear and “there is no doubt what the intent of Congress was.” EEOC, 460 U.S. at 244 n. 18, 103 S.Ct. at 1064 n. 18. The clear statement rule simply is “not a warrant to disregard clearly expressed congressional intent.” Yeskey, 118 F.3d at 173.
Congress made its intent unmistakably clear with regard to the Rehabilitation Act and the ADA. As noted above, the Rehabilitation Act specifically provides that it applies to “all of the operations of ... a department, agency, special purpose district, or other instrumentality of a State or of a local government,” 29 U.S.C.A. § 794(b)(1)(A) (emphasis added), and the ADA explicitly states that it applies to “any department, agency, special purpose district, or other instrumentality of a State or States or local government,” 42 U.S.C.A. § 12131(1)(B) (emphasis added). State correctional departments and state prisons clearly constitute “department[s]” or “instrumentalities]” of the state, and the statutes clearly provide that they apply to all such state entities.
The majority suggests that Congress cannot make the Rehabilitation Act and the ADA applicable to state prisons or to other areas traditionally reserved to the states unless it separately lists each state agency that the statutes apply to in the statutory text. The Supreme Court, however, has expressly rejected such a requirement. See Gregory, 501 U.S. at 467, 111 S.Ct. at 2404 (“This does not mean that the Act must mention judges explicitly.”). Congress only needs to make the scope of a statute “plain.” Id. Congress made the scope of the Rehabilitation Act and the ADA plain when it specifically provided that both statutes apply to state and local governments and “any” or “all” of their operations. As Judge Posner noted in Crawford, 115 F.3d at 485, “[w]e doubt ... that Congress could speak much more clearly than it did when it made the [ADA] expressly applicable to all public entities and defined the term ‘public entity’ to include every possible agency of state or local government.” *
*615Moreover, I do not agree with the majority that the Rehabilitation Act and the ADA exclude prisoners from coverage because the statutes only protect “qualified individual[s]” with a disability. The ADA defines that phrase as “an individual with a disability who, with or without reasonable modifications ..., meets the essential eligibility requirements for the receipt of services or the participation in programs or activities provided by a public entity.” 42 U.S.C.A. § 12131(2). The terms “eligibility” and “participation” do not, as the majority opinion argues, imply voluntariness and thus exclude prisoners who by definition are involuntary participants. To the contrary, “eligible” simply refers to those who are “fitted or qualified to be chosen,” see Webster’s Third New International Dictionary 736 (1993), without regard to the individual’s choice. The fact that prisoners participate in prison activities involuntarily does not mean that they do not participate. Congress clearly intended the statutes to apply even in “involuntary” contexts. In its findings demonstrating the need for the ADA, Congress expressly stated in the statutory text that “discrimination against individuals with disabilities persists in such critical areas as ... institutionalization.” 42 U.S.C.A. § 12101(a)(3) (West 1995) (emphasis added). See also Yeskey, 118 F.3d at 173 (rejecting the state’s argument that the Rehabilitation Act and the ADA exclude coverage for prisoners because they are not “qualified individuals” and holding that “[t]he terms ‘eligibility’ and ‘participation’ do not ... ‘imply voluntariness’ or mandate that an individual seek out or request a service to be covered”); Bonner, 857 F.2d at 563 (holding that a state prisoner was a “qualified individual” within the meaning of section 504 of the Rehabilitation Act even though his participation in prison activities was “sometimes required”).
Indeed, the majority’s suggestion that the Rehabilitation Act and the ADA do not apply to obligatory or mandatory programs and services leads to anomalous results. The “voluntary” limitation that the majority opinion imposes would immunize discrimination on the basis of disability in the provision of compulsory services such as public education, mandatory vaccinations, and jury service. Yet several courts, including the Fourth Circuit, have indeed applied the' statutes to such mandatory and “involuntary” programs. See, e.g., DeVries v. Fairfax County Sch. Bd., 882 F.2d 876, 880 (4th Cir.1989) (applying section 504 of the Rehabilitation Act to public schools); Galloway v. Superior Court of the District of Columbia, 816 F.Supp. 12, 15-19 (D.D.C.1993) (holding that section 504 of the Rehabilitation Act and Title II of the ADA apply to jury service).
In holding that the Rehabilitation Act and the ADA apply to state prisoners, Judge Posner noted:
It might seem absurd to apply the Americans with Disabilities Act to prisoners. Prisoners are not a favored group in society; the propensity of some of them to sue at the drop of a hat is well known; *616prison systems are strapped for funds; the practical effect of granting disabled prisoners rights of access that might require costly modifications of prison facilities might be the curtailment of educational, recreational, and rehabilitative programs for prisoners, in which event everyone might be worse off. But ... there is another side to the issue. The Americans with Disabilities Act was cast in terms not of subsidizing an interest group but of eliminating a form of discrimination that Congress considered unfair and even odious. The Act assimilates the disabled to groups that by reason of sex, age, race, religion, nationality, or ethnic origin are believed to be victims of discrimination. Rights against discrimination are among the few rights that prisoners do not park at the prison gates. Although the special conditions of the prison setting license a degree of discrimination that would not be tolerated in a free environment, there is no general right of prison officials to discriminate against prisoners on grounds of race, sex, religion, and so forth. If a prison may not exclude blacks from the prison dining hall and force them to eat in their cells, and if Congress thinks that discriminating against a blind person is like discriminating against a black person, it is not obvious that the prison may exclude the blind person from the dining hall.
Crawford, 115 F.3d at 486 (citations omitted). I agree. Congress enacted the ADA “to provide a clear and comprehensive national mandate for the elimination of discrimination against individuals with disabilities.” 42 U.S.C.A. § 12101(b)(1). See also Alexander v. Choate, 469 U.S. 287, 295-97, 105 S.Ct. 712, 717-18, 83 L.Ed.2d 661 (1985) (discussing the broad nondiscrimination goals of the Rehabilitation Act). Applying the Rehabilitation Act and the ADA to state prisons, pursuant to the clear and unambiguous statutory text, furthers the broad remedial goals that underlie both statutes.
In sum, the plain language of the Rehabilitation Act and the ADA and the remedial purposes underlying both statutes clearly demonstrate that the statutes apply to state prisons. The district court therefore erred when it granted summary judgment to the Appellees on those claims on the ground that the statutes do not apply to state prisons.
B.
The district court also relied on our actual holding in Torcasio v. Murray, 57 F.3d 1340 (4th Cir.1995), cert. denied, — U.S. -, 116 S.Ct. 772, 133 L.Ed.2d 724 (1996), and granted summary judgment to the Appellees on the alternative ground that even if the Rehabilitation Act and the ADA do apply to state prisons, qualified immunity would bar the Appellants’ claims for monetary damages under the two statutes. In Torcasio, a state prisoner sued prison officials in their personal capacity pursuant to section 504 of the Rehabilitation Act and Title II of the ADA. We held that qualified immunity barred the prisoner’s claims because it was not clearly established at the time of the alleged violations that the ADA and the Rehabilitation Act applied to state prisons. See id. at 1343-52.
Qualified immunity bars suits against state officials in their personal capacity. Courts developed the doctrine to alleviate the risk that officials’ fear of personal liability might unduly inhibit them in the discharge of then-duties. See Anderson v. Creighton, 483 U.S. 635, 638-39, 107 S.Ct. 3034, 3038-39, 97 L.Ed.2d 523 (1987). Thus, when a plaintiff sues state officials in their personal capacity, qualified immunity protects the officials “as long as their actions could reasonably have been thought consistent with the rights they are alleged to have violated.” Id. at 638, 107 S.Ct. at 3038.
Unlike the plaintiff in Torcasio, however, the Appellants in the instant case sued two state governmental entities (the MDPSCS and RCI) and two state officials (Richard Lanham and John Galley) in their official, representative capacities only. Sovereign immunity, rather than qualified immunity, bars suits in federal courts against state entities and state officials in their official capacity without the state’s consent. See Seminole Tribe of Fla. v. Florida, — U.S. -,-, 116 S.Ct. 1114, 1122, 134 L.Ed.2d 252 (1996); Adden v. Middlebrooks, 688 F.2d 1147, 1153-54 (7th Cir.1982) (holding that *617sovereign immunity barred a wrongful death suit against a state correctional department in federal court); Jones v. Smith, 784 F.2d 149, 152 (2d Cir.1986) (holding that sovereign immunity barred a § 1983 suit for monetary damages against a prison official in his official capacity).
The Supreme Court has held, however, that Congress may abrogate the states’ sovereign immunity if it unequivocally expresses its intent to abrogate the immunity and has acted pursuant to a valid exercise of power, such as section 5 of the Fourteenth Amendment. See Seminole Tribe of Fla., — U.S. at-, 116 S.Ct. at 1125. Congress clearly expressed its intent to abrogate the states’ sovereign immunity under the Rehabilitation Act and the ADA. See 42 U.S.C.A. § 2000d-7(a)(1) (West 1994) (“A State shall not be immune under the Eleventh Amendment of the Constitution of the United States from suit in Federal court for a violation of section 504 of the Rehabilitation Act of 1973.”); 42 U.S.C.A. § 12202 (West 1995) (“A State shall not be immune under the eleventh amendment to the Constitution of the United States from an action in Federal or State court of competent jurisdiction for a violation of [the ADA.]”). Moreover, Congress passed section 504 of the Rehabilitation Act and Title II of the ADA pursuant to its powers under section 5 of the Fourteenth Amendment. See Welch v. Texas Dep’t of Highways and Public Transp., 483 U.S. 468, 472 n. 2, 107 S.Ct. 2941, 2945 n. 2, 97 L.Ed.2d 389 (1987); 42 U.S.C.A. § 12101(b)(4).
Thus, sovereign immunity, rather than qualified immunity, potentially barred the Appellants’ claims in the instant case. However, Congress clearly abrogated the states’ sovereign immunity under the Rehabilitation Act and the ADA and thus clearly authorized damage claims against state entities and state officials sued in their official capacity. The district court therefore erred when it granted summary judgment to the Appellees on the Rehabilitation Act and ADA claims on the alternative ground that qualified immunity barred the Appellants’ claim for damages under the two statutes.
II.
Accordingly, I would reverse the district court’s grant of summary judgment to the Appellees on the Rehabilitation Act and ADA claims. I would hold that the Rehabilitation Act and the ADA apply to state prisons and that qualified immunity does not bar the Appellants’ claims. Since the district court only addressed the threshold questions of the applicability of the statutes and the Appellees’ qualified immunity defense, I would remand for the district court to address the merits of the Appellants’ statutory claims in the first instance. I dissent.

 I also note that I am not persuaded by the majority’s citation to Virginia Dep’t of Education v. Riley, 106 F.3d 559, 567 (4th Cir.1997) (en banc), in support of their argument that we should apply the clear statement rule in the instant case. In that case, we examined a provi*615sion of the Individuals with Disabilities Education Act (the "IDEA”) that required states to have a policy in effect "that assures all children with disabilities the right to a free appropriate public education," 20 U.S.C.A. § 1412 (West Supp. 1997)(emphasis added), in order to receive federal educational funds. Despite the broad and inclusive statutory language, a majority of the en banc Riley Court concluded that the provision was ambiguous, applied the clear statement rule, and held that the federal government may not require states to provide educational services to disabled children who are expelled for misconduct. As the majority opinion in the instant case notes, the Riley Court based its holding on its conclusion that not "a single word from the statute or from the legislative history of [the] IDEA evidenced] that Congress even considered” requiring states to continue providing educational services to such children. Riley, 106 F.3d at 567. Based on the clear statutory language of § 1412, however, I dissented. See id. at 575 ("I have concluded that ‘all’ means ‘all.’").
Less than four months after we decided Riley, Congress amended § 1412 of the IDEA. Section 1412 now provides that in order to receive federal educational funds, states must demonstrate that they have policies in effect that ensure that “[a] free appropriate public education is available to all children with disabilities residing in the State between the ages of 3 and 21, inclusive, including children with disabilities who have been suspended or expelled from school." IDEA Amendments for 1997, Pub.L. No. 105-17, § 612, 111 Slat. 37, 60 (emphasis added). Congress specifically noted in the legislative history that the amendment was merely a "clarification ],” not a change, to § 1412. S.Rep. No. 105-17, at 11 (1997). Thus, the majority’s reliance on Riley is questionable.